U.S. DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

RECEIVED
OCT 25 2019 UNITED STATES DISTRICT COURT
son R.mooRE,gyeRK 4 WESTERN DISTRICT OF LOUISIANA
BY: LAFAYETTE DIVISION

DEPUTY

UNITED STATES OF AMERICA = CASE NO. 6:18-CR-00112-01

VERSUS JUDGE DRELL
RANDY GUAJARDO (01) MAGISTRATE JUDGE WHITEHURST
JUDGMENT

This matter was referred to United States Magistrate Judge Carol B.
Whitehurst for report and recommendation. After an independent review of the
record, and noting the defendant’s waiver of any objections, this Court concludes
that the Magistrate Judge’s report and recommendation is correct and adopts the
findings and conclusions therein as its own. Accordingly,

IT IS ORDERED, ADJUDGED, AND DECREED that, in accordance with
the terms of the plea agreement filed in the record of these proceedings, the guilty
plea of the defendant, RANDY GUAJARDO, is ACCEPTED and he is finally
adjudged guilty of the offense charged in Count | of the Superseding Indictment
consistent with the report and recommendation.

Spe
Alexandria, Louisiana, this 24 day of October, 2019.

See

UNITED STATES DISTRICT JUDGE
